IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 98-30922
                          Conference Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

WILLIAM J. OGLE, also known as
Billy Ogle,

                                             Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 97-CR-60046-ALL
                        - - - - - - - - - -

                             June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for William J. Ogle has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Ogle has filed a response to

his counsel’s motion arguing, inter alia, that counsel rendered

ineffective assistance.    The record has not been adequately

developed for us to consider this argument on direct appeal.        See

United States v. Haese, 162 F.3d 359, 363-64 (5th Cir 1998),

cert. denied, ___ S. Ct. ___, 1999 WL 241837 (U.S., May 24,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-30922
                                -2-

1999).   Our independent review of the brief and the record

discloses no nonfrivolous appellate issue.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.